MEMORANDUM OPINION


No. 04-06-00717-CV

Warren ANDREWS,
Appellant

v.

OMNI LIFTS, INC. d/b/a Omni Elevator Company,
Appellee

From the 225th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CI-09517
Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	February 28, 2007

DISMISSED FOR WANT OF PROSECUTION
	On December 13, 2006, the trial court clerk notified this court that the clerk's record had not
been filed because appellant had failed to pay or make arrangements to pay the clerk's fee for
preparing the record and appellant is not entitled to appeal without paying the fee.  On December 20,
2006, we ordered appellant to provide written proof that the clerk's fee had been paid or that
appellant is entitled to appeal without paying the clerk's fee.  Appellant has failed to respond to our
order.  Therefore, we dismiss the appeal.  See Tex. R. App. P. 37.3(b); 42.3(c).  Costs of appeal are
taxed against appellant.
							PER CURIAM